DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3 simultaneously, claim 1 is generally directed to “[a]n oil pump control device which is applied to a centrifugal chiller including… an oil pump”, and includes details of that apparatus, such as refrigerant gas amounts.  If claim 1 were to be construed on its own then, it would include the scope of the centrifugal chiller, as the limitations thereto bring life to the claim as a whole.  However, claim 3, which includes the device of claim 1, goes on to positively claim the centrifugal chiller.  This causes confusion as to whether or not the chiller and its included elements are part of the claimed invention.  
Regarding claims 4 and 5, the confusion arising with respect to claim 1 as discussed above also extends to these claims, due to their generally similar structure and terminology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various mathematical calculations of state variables of a compressor which may not be included in the scope of the claim (see above discussion with respect to 35 U.S.C. 112). This is considered to constitute an abstract idea as the steps are suitable for performance by a user alone as a mental process (see MPEP 2106.04(a)(2) III).  This judicial exception is not integrated into a practical application because these claims are drawn to an apparatus which apparently excludes any patent eligible apparatus limitations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements which would amount to significantly more, i.e. those of the chiller, are disclaimed by these claims.
The examiner notes that the limitations of claim 3, if positively claimed within claims 1, 4, and 5 in combination with a limitation in which the oil pump is driven according to the rotating speed command value would overcome this rejection.  In the case of questions regarding any issue herein, the examiner is willing to discuss the application via standard interview practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2016-160774 teaches an oil tank (3) supplying oil to a scroll compressor with a variable speed oil pump (8), including a lubricating oil amount (supply amount Q1) and a required lubricating oil amount (Q2).  JP 2001-099070 teaches an oil pump control device (33), with a command value generating unit (32), refrigerant gas amount computing unit (19c) computing a refrigerant gas amount (air bubble amount or viscosity).  Further discussion may be found in the International Search Report provided by applicant on 2 September 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	25 August 2022